         Case 4:21-cv-00261-MWB Document 5 Filed 02/26/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID ZDRAVETZ EVDOKIMOW,                       No. 4:21-CV-00261

             Petitioner,                        (Judge Brann)

     v.

CLAIR DOLL, et al.,

             Respondents.

                                    ORDER

                              FEBRUARY 26, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.      Evdokimow’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED in

            part and DENIED in part. Evdokimow’s claims challenging his FARO

            and the legality of his detention during the 90-day removal period are

            dismiss without prejudice, while his claims under the Fifth Amendment

            are denied; and

    2.      The Clerk of Court is directed to CLOSE this case.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
